PER CURIAM.
In this juvenile delinquency appeal, the state correctly concedes that the trial court committed reversible error when it denied appellant’s request to withdraw her uncounseled plea of guilty on the ground that the trial court failed to conduct the required “thorough inquiry” regarding appellant’s waiver of counsel. See Fla. R. Juv. P. 8.165(b)(2); State v. T.G., 800 So.2d 204, 210-11 (Fla.2001). We reverse the denial of appellant’s request to withdraw her plea, and remand with directions that the trial court permit appellant to withdraw her plea and then conduct such further proceedings as may prove necessary.
REVERSED and REMANDED, with directions.
BARFIELD, WEBSTER, and PADOVANO, JJ., concur.